NO. 07-09-0156-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL B

                                OCTOBER 29, 2009
                         ______________________________

                          SPENCER SOSEBEE, APPELLANT

                                           V.

                         THE STATE OF TEXAS, APPELLEE
                       _________________________________

           FROM THE 137TH DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 2003-403,610; HONORABLE CECIL G. PURYEAR, JUDGE
                      _______________________________


Before QUINN, C.J., and CAMPBELL and HANCOCK, JJ.


                              MEMORANDUM OPINION


      Pending before the Court is appellant's motion to dismiss his appeal. Appellant and

his attorney both have signed the document stating that appellant withdraws his appeal.

Tex. R. App. P. 42.2(a). No decision of this Court having been delivered to date, we grant

the motion. Accordingly, the appeal is dismissed. No motion for rehearing will be

entertained and our mandate will issue forthwith.


                                                James T. Campbell
                                                    Justice
Do not publish.